DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 05/25/2022 (hereafter “the amendment”) has been accepted and entered.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,7,8, 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chan (US20170238737A1).

Regarding claim 1, Chan teaches A system comprising (Fig.2A shows bowl assembly 100): 
a first receptacle including (Fig. 2A shows bowl 110): 
a body having a first end and a second end opposite the first end (See annotated Fig. 2B of Chan); 
a first cavity in the first end of the body; and (See annotated Fig. 2B of Chan)
a second cavity in the second end of the body (See annotated fig.2C and 2D below where protrusion 1 and 2 create the second cavity which is filled by the suction cup 133 in fig.2D); and 
a first lid interchangeably coupleable to the first end and the second end of the body of the first receptacle (Fig. 2C and 2D shows the lid 130 being coupled to the first and second end of the body 110), the first lid including a suction cup having a base structured to contact the second end of the body when the first lid is coupled to the second end of the body in the second cavity and the suction cup is urged against a support surface away from the body (Fig.2C shows the lid 130 having a suction cup 133 that contacts the second end of the body as seen in Fig.2D and the suction cup 133 being urged against the bowl bottom 113 since second cavity is created between protrusions 1 and 2 and the suction cup is coupled to the bottom it would be coupled to the cavity as well and would be away from the body).
Annotated Fig. 2B of Chan

    PNG
    media_image1.png
    467
    472
    media_image1.png
    Greyscale

Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. Chan further teaches wherein the first lid has a first height and the suction cup of the first lid has a peripheral edge and a second height from the base of the suction cup to the peripheral edge of the suction cup that is greater than the first height (See annotated fig.2C of Chan below where it shows the second height from the base of the suction cup to the peripheral edge of the suction cup is greater than the first height).

Annotated fig.2C of Chan

    PNG
    media_image2.png
    505
    695
    media_image2.png
    Greyscale

	

Regarding claim 8, Chan teaches A device comprising (Fig.2A shows bowl assembly 100):
a first receptacle having a first surface and a second surface opposite the first surface; 
a first opening in the first surface of the first receptacle(Fig.2D shows the bow 110 having first opening towards edge 115); 
a second opening in the second surface of the first receptacle (See annotated fig.2C and 2D below where protrusion 1 and 2 create the second opening which is filled by the suction cup 133 in fig.2D);
 a first lid having a suction cup (Fig. 2C shows the lid 130 having the suction cup 133), the first lid being manipulatable between a first position in which the first lid is coupled to the first surface of the first receptacle to restrict access to the first opening (Fig.2C shows the lid 130 in first position restricting access to the opening of the bowl 110 )and a second position in which the first lid is coupled to the second surface of the first receptacle to provide access to the first opening and in which the suction cup is securable to a surface external to the first receptacle (Fig.2D shows the lid 130 coupled to the second surface of the bowl which provides access to the opening of the bowl 110 and suction cup 133 is securable to an external surface of bowl 110 and annotated fig.2C and 2D show the suction cup being securable to a surface external to the first receptacle).
Annotated Fig.2C and 2D 
    PNG
    media_image3.png
    588
    1141
    media_image3.png
    Greyscale


Regarding claim 15, Chan teaches A device comprising (Fig.2A shows bowl assembly 100):
a base having a first portion and a second portion (Fig. 2D shows the bowl 110 having first portion by top edge 115 and second portion opposite of 115); 
a cavity in the first portion of the base (Fig.2B and 2D shows the cavity created by bowl 110); and 
a first lid having a suction cup (Fig.2C shows the lid 130 having suction cup 133), 
wherein the first lid is manipulatable from a first position in which the first lid is coupled to the first portion of the base and a second position in which the first lid is coupled to the second portion of the base and the suction cup is securable to an external surface with suction cup facing away from the body (Fig. 2C and 2D shows the lid 130 being manipulatable coupled to the first and second end of the body 110 and suction cup is securable to an external surface as seen in fig.2D with cup facing away from the body).


Regarding claim 18, the references as applied to claim 15 above discloses all the limitations substantially claimed. Chan further teaches wherein the first lid has a first height and the suction cup has a base and a peripheral edge, a second height from the base to the peripheral edge of the suction cup being greater than the first height (See annotated fig.2C of Chan below where it shows the second height from the base of the suction cup to the peripheral edge of the suction cup is greater than the first height)
.
	
Regarding claim 19, the references as applied to claim 15 above discloses all the limitations substantially claimed. Chan further teaches wherein the base is a bowl (Fig. 2A shows bowl 110).
Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. Amended claims filed on 05/25/2022 still read on the prior art provided in the non-final. The new limitations in claim 1 of “second cavity” and suction cup urged against a support surface “away from the body” still read on Chen since “away” from the middle of the body as pointed out in the annotated figures above. Similarly, claims 8 and 15 is still rejected due to similar limitations. 

Allowable Subject Matter
Claim(s) 2-5,9-13,20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is allowed.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for relative prior art not utilized in this action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735   
.
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735